Filed 6/19/13 Certified for publication 7/10/13 (order attached)




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                               DIVISION ONE


In re A.M. et al., Persons Coming Under
the Juvenile Court Law.

LAKE COUNTY DEPARTMENT OF
SOCIAL SERVICES,                                                   A136436

         Plaintiff and Appellant,                                  (Lake County
v.                                                                 Super. Ct. Nos. JV320299A,
                                                                    JV320299B)
K.B.,
         Defendant and Respondent;
A.M. et al.,
         Appellants.


         The two children of respondent K.B. (Mother) and her boyfriend (Father) were
detained by appellant Lake County Department of Social Services (Agency) after doctors
found the younger child, a baby, to have several bone fractures. At a contested
jurisdictional hearing, a physician testified that the baby‘s injuries had been inflicted by a
series of violent acts. Although the parents were the baby‘s only caretakers, both of them
professed bafflement as to the source of the injuries. After finding the jurisdictional
allegations true, the juvenile court bypassed reunification services for the parents under
Welfare and Institutions Code1 section 361.5, subdivision (b). A few months later,
Mother successfully sought modification of the order denying services on evidence she

         1
             All statutory references are to the Welfare and Institutions Code.
had obtained a restraining order against Father and attended parenting classes. Because
the juvenile court applied the wrong legal standard and failed to make necessary findings
in granting reunification services to Mother, we reverse.
                                   I. BACKGROUND
       Mother and Father‘s two children, S.M. and A.M., were the subjects of
dependency petitions under section 300, subdivisions (a) and (j), both filed July 1, 2011.
S.M., an 11-week-old boy, was detained on the allegation he was discovered, while in the
care of Mother and Father, to have ―multiple unexplained injuries‖ that were ―highly
suspicious non-accidental trauma.‖ A.M., a four-year-old girl, was detained on the basis
of the alleged abuse of S.M. In a subsequent report, the Agency stated neither parent was
able to provide a ―feasible explanation‖ for the injuries. The juvenile court detained the
children, and a contested jurisdictional hearing was scheduled. A few days later, the
Agency filed an amended petition with respect to S.M., adding allegations under
section 300, subdivisions (b) and (e) similar to the existing allegations.
       At the jurisdictional hearing, held six months after the children‘s detention and
conducted over several days of testimony, S.M. was described by a pediatrician as having
suffered seven separate bone fractures prior to his detention, one to each leg, an arm, and
four ribs. Because some of the fractures showed evidence of healing at the time of
discovery, the pediatrician concluded they were caused by two, three, or more separate
incidents. The most recent fracture, a ―complete break‖ of S.M.‘s arm that left the bone
in two pieces, occurred several days before S.M. was brought by his parents to the
hospital for treatment. The injury would have been painful for S.M. both when it
occurred and whenever his arm was later moved, since movement caused the broken ends
of the fracture to ―grind‖ against each other. As the pediatrician said, ―Fractures are
painful events and so clearly whoever was present at the time the fracture happened
would have recognized that the child was in distress. . . . [A]nd by that, I mean crying and
screaming and obviously being in pain.‖
       In the six months after S.M. was detained, he had not suffered any further injuries,
which tended to rule out disease or other organic causes for the fractures. Tests also


                                              2
ruled out such problems. Rather, the pediatrician concluded, the cause of the injuries
―was a series of aggressive violent acts directed towards the child. [¶] . . . [¶] . . . [V]ery,
very, very few two-month-old babies have any fractures. Children this age with this
many fractures are often dead because they‘ve been injured so severely.‖
       Mother testified that she and Father lived together with S.M. and A.M. but were
not married. On the day of S.M.‘s detention, she and Father had taken him to the hospital
because he was unable to move his arm. Prior to that date, Mother had seen no indication
that S.M. had been ―physically traumatized‖ or had any broken bones. She said the
handling and treatment of S.M. by Father and A.M. had always been appropriate, and she
and Father had never left S.M. in the care of anyone else. Mother denied causing the
injuries herself. She was unable to explain S.M.‘s injuries, other than possibly as a result
of a congenital condition that she believed had affected her brother—mistakenly
believed, the testimony showed.
       Father had similarly never seen any sign of trauma in S.M., prior to discovering
the baby could not move his arm. Father denied mistreating or mishandling S.M. Father
said he was a very strong person and engaged in physical play with S.M., but nothing
―unusual‖ had ever happened during their play. S.M. had never cried as a result of it.
Father was hampered in his handling of S.M. by a brace Father wore on his hand at the
time, but he had never heard S.M. cry out when he handled him. On the day they took
S.M. to the hospital, S.M. had caught his arm in Father‘s brace, but S.M. did not react as
though he had been injured. Father had never seen Mother hurt either A.M. or S.M. He
had no explanation for the injuries.
       Father acknowledged having reported Mother to the police after she had
repeatedly attacked him several years before, but he denied any other violence toward
him by Mother. Father also acknowledged reacting very violently at the courthouse on
the day of the detention hearing for S.M. and A.M.
       The commissioner found true the jurisdictional allegations against the parents,
noting the section 300, subdivision (b) allegations of abuse had been proved by clear and
convincing evidence.


                                                3
       In the dispositional report, the Agency stated that Mother was found to have
committed battery while a juvenile, in addition to having been arrested for spousal abuse.
She reported that her own father and mother, over the course of a custody dispute, were
verbally and physically abusive towards each other and towards her, and she had spent
many years in psychological treatment, although she claimed not to have been diagnosed
with a mental disorder. Father reported no history of abuse or counseling. Both
continued to deny any responsibility for S.M.‘s injuries. The Agency recommended the
juvenile court deny reunification services, explaining: ―[B]ased on the parents‘ failure to
acknowledge any responsibility for the abuse, there are no services that are likely to
prevent re-abuse.‖ Finding clear and convincing evidence, the court adopted the
recommendation of the Agency to deny reunification services to both parents. The court
scheduled a permanency planning hearing pursuant to section 366.26.
       In the report prepared for the section 366.26 hearing, the Agency recommended
adoption by Father‘s parents as the permanent plan. The report attached an adoption
assessment prepared by the Agency that expanded on the information previously
available about the family. Drawing on existing Agency records, the assessment said
Mother, as a child, ―lived in chaotic homes wherein domestic disputes and various forms
of physical violence were common,‖ including possible sexual abuse of Mother. Mother
had a mutually violent relationship with her father and stepmother, with whom she lived.
The incidents of violence ―grew in frequency and intensity as [Mother] entered puberty.‖
She finally moved from that home at age 15 after ―a physical altercation in which
[Mother] injured her step-mother.‖ Mother was hospitalized for psychiatric treatment the
following year ―following an escalation of physical altercations with her father.‖ She
later returned to live in her father‘s home, but she was arrested for assault after another
fight in which she injured him. She was then placed in a group home, where her violent
conduct appeared to subside.
       The adoption assessment described Father‘s erratic conduct on the day of the
detention hearing, when he violently threatened various court and Agency employees. At
the time, Mother was heard to say, ―He is always like this.‖ Following the jurisdictional


                                              4
hearing, Father threatened suicide and was hospitalized. He was later arrested for
threatening to kill Mother and others during a violent confrontation. In a letter sent to the
Agency‘s attorney, Father stated he ―wasn‘t ready to be a dad‖ when S.M. was born and
as a result made a ―mistake‖ in handling S.M. Father said he ―ha[d] some huge soul
searching‖ to do before attempting to care for children again. The assessment also noted
that A.M. had told caregivers Father ―is mean and yells‖ and asked if they ―could talk to
her parents about spanking because ‗they always spank me and hurt me.‘ ‖
       The assessment contained a description of one visit between S.M. and his parents.
According to the notes of the social worker, ―[Father] removed the infant [S.M.] from the
carrier seat and hugged the infant tightly, approximately 30 sec, [S.M.] began to scream
loudly; [Father] bounced the infant harder and appeared to push the infant[‘s] face into
his shoulder. The [visit supervisor] offered to take [S.M.] after watching the father
struggle for about 10 MIN. [Mother] had made many attempts to ask for the crying baby
and [Father] refused. . . . [Father] placed the infant on a bean bag and directed [Mother]
to let the baby stay on the bag. [Father] left the room, and the [visit supervisor] watched
[Mother]. [S.M.] stopped crying. After a few minutes [Mother] talked and played with
the child but the [visit supervisor] noticed [Mother] did not pick up the child but she
would grab the bean bag instead. Soon [Mother] pick[ed] up [S.M.] but just to reposition
the child on the bean bag.‖ When Father returned to the room, he picked up S.M., who
immediately began to cry. When Father‘s mother took S.M. and comforted him,
―[Father] turned red and refused to speak.‖ Father‘s parents told the Agency, ―the birth
parents have an established history of volatile interactions with one another that is not
healthy for the children to be around and that potentially puts the children at risk of
further harm.‖ The assessment concluded the parents ―do not demonstrate the self-
control and/or personal stability needed to sustain safe, effective and nurturing
interactions in a larger context.‖
       On the eve of the section 366.26 hearing, less than three months after the
jurisdictional ruling, Mother filed a motion pursuant to section 388 for an order
modifying the dispositional order to grant her reunification services. The motion was


                                              5
accompanied by a declaration stating that, since the dispositional hearing, Mother had
separated from Father and obtained a domestic violence restraining order against him.
She had also ―sought therapeutic services . . . in an effort to better understand the ill-
effects of my relationship with [Father] as well as made an attempt to better understand
myself,‖ consisting of five ―Seeking Safety‖ classes, five of eight parenting classes, and
two sessions with a counselor. According to her declaration, Mother was still at a loss to
explain what happened to S.M., although she noted Father ―admitted he was alone with
[S.M.] when one of his injuries occurred.‖
       Mother testified at the hearing on her motion, held August 13, 2012, confirming
the information contained in the declaration. Mother said she believed no longer being in
a relationship with Father was ―better for the children.‖ When asked to explain, she said,
―I believe that I can be a mom or a better mom just—it‘s hard to answer. . . . I think I can
support my kids and everything on my own, and I don‘t think—I think that I can do it on
my own.‖ Mother continued to profess ignorance about the source of S.M.‘s injuries and
said she ―would never believe that‖ Father harmed S.M. She acknowledged obtaining the
domestic violence restraining order, but she said the ―issues‖ of Father that motivated the
restraining order arose after the Agency‘s detention of the children and as a result of the
stress caused by it. Mother further contended that, but for the Agency‘s intervention,
Father would have presented no risk to the children, saying, ―[I]f the kids weren‘t taken
away in the first place, we would not be having the problems we have now. So honestly,
if [the Agency] never got involved, no, I do not [have concerns about Father‘s treatment
of the children].‖
       When Mother was asked what she would do differently in the future to protect the
children, she described the lessons learned in the classes she was taking, ―what to look
for if my children are ever being harmed and how to prevent it and what the steps are to
prevent any kind of injuries happening on my children ever again.‖ She also said she
now had a bigger ―safety net‖ of resources in the event she suspected abuse.
       The juvenile court granted reunification services, explaining, ―The change in
circumstances that I see is that the mother has obtained the restraining order. She appears


                                               6
to me to be making good progress in taking classes to better herself and become a
responsible parent. And I think that at this stage of the proceedings reunification services
for the mother are something that would very likely result in reunification.‖
                                     II. DISCUSSION
       Both the Agency and the children‘s attorney have appealed the grant of
reunification services to Mother, contending the juvenile court‘s finding of changed
circumstances was not supported by substantial evidence and the grant of services was
based on an incorrect legal standard.
       The child dependency laws are ―designed to allow retention of parental rights to
the greatest degree consistent with the child‘s safety and welfare, and to return full
custody and control to the parents or guardians if, and as soon as, the circumstances
warrant.‖ (In re Ethan C. (2012) 54 Cal.4th 610, 625.) To that end, ―the general rule is
that when a dependent child is removed from the parent‘s or guardian‘s physical custody,
child welfare services, including family reunification services, must be offered.‖ (Id. at
p. 626; § 361.5, subd. (a).)
       Notwithstanding this general rule, section 361.5, subdivision (b) lists a series of
circumstances under which reunification services ―need not‖ be provided to parents,
referred to as a ―bypass‖ of services. These comparatively extreme situations ― ‗reflect[]
the Legislature‘s desire to provide services to parents only where those services will
facilitate the return of children to parental custody.‘ [Citations.] When the court
determines a bypass provision applies, the general rule favoring reunification is replaced
with a legislative presumption that reunification services would be ‗ ―an unwise use of
governmental resources.‖ ‘ ‖ (In re Allison J. (2010) 190 Cal.App.4th 1106, 1112.)
       In initially bypassing reunification services to Mother, the juvenile court relied on
two section 361.5, subdivision (b) provisions. The first provision invoked by the court,
subdivision (b)(5), applicable to S.M., allows the juvenile court to deny services if it finds
―[t]hat the child was brought within the jurisdiction of the court under subdivision (e) of
Section 300 because of the conduct of that parent or guardian.‖ In turn, section 300,
subdivision (e) grants jurisdiction when ―[t]he child is under the age of five years and has


                                              7
suffered severe physical abuse by a parent, or by any person known by the parent, if the
parent knew or reasonably should have known that the person was physically abusing the
child.‖ Pursuant to section 361.5, subdivision (c), if a juvenile court finds the
subdivision (b)(5) circumstances to be supported by clear and convincing evidence, the
juvenile court is prohibited from granting reunification services ―unless it finds that,
based on competent testimony, those services are likely to prevent reabuse or continued
neglect of the child or that failure to try reunification will be detrimental to the child
because the child is closely and positively attached to that parent.‖ (§ 361.5, subd. (c),
3d par.)
       The second provision invoked by the juvenile court in denying reunification
services to the parents, applicable to A.M., is section 361.5, subdivision (b)(6), which
allows a court to deny reunification services upon finding ―[t]hat the child has been
adjudicated a dependent pursuant to any subdivision of Section 300 as a result of severe
sexual abuse or the infliction of severe physical harm to the child, a sibling, or a half
sibling by a parent or guardian, . . . and the court makes a factual finding that it would not
benefit the child to pursue reunification services with the offending parent or guardian.‖
Reunification services cannot be afforded to a parent who falls under subdivision (b)(6)
―unless the court finds, by clear and convincing evidence, that reunification is in the best
interest of the child.‖ (§ 361.5, subd. (c), 2d par.) In making this ―best interests‖
determination, the juvenile court ―shall consider any information it deems relevant,
including . . . [¶] (1) [t]he specific act or omission comprising the severe sexual abuse or
the severe physical harm inflicted on the child or the child‘s sibling or half sibling; [¶]
(2) [t]he circumstances under which the abuse or harm was inflicted on the child or the
child‘s sibling or half sibling; [¶] (3) [t]he severity of the emotional trauma suffered by
the child or the child‘s sibling or half sibling; [¶] (4) [a]ny history of abuse of other
children by the offending parent or guardian; [¶] (5) [t]he likelihood that the child may be
safely returned to the care of the offending parent or guardian within 12 months with no
continuing supervision; [and] [¶] (6) [w]hether or not the child desires to be reunified
with the offending parent or guardian.‖ (Id., subd. (i).) When subdivision (b)(6) applies,


                                               8
―the juvenile court lacks the authority to order reunification unless it expressly makes
[the best interests] finding by the requisite standard of proof.‖ (Nickolas F. v. Superior
Court (2006) 144 Cal.App.4th 92, 107 (Nickolas F.).)
       Although Mother sought reunification services by moving under section 388 for
modification of the juvenile court‘s prior order, rather than directly under section 361.5,
subdivision (a) at the time of the dispositional hearing, that did not excuse the court from
following the requirements of section 361.5, subdivision (c) in granting reunification
services to parents found subject to subdivisions (b)(5) and (6). Nothing in the language
of subdivision (c) suggests the requirements need not be observed if services are
requested at some time after the dispositional hearing has occurred. On the contrary, the
language is absolute.2 Further, section 388 merely authorizes the court to modify a prior
order. It does not purport to excuse the juvenile court from satisfying any other legal
requirements that might apply to the modification. Put another way, Mother could not
evade the requirements of section 361.5, subdivision (c) merely by waiting a few months
and then seeking relief under section 388. Mother does not contend otherwise; in
supplemental briefing, her counsel agreed the trial court was required to make the
necessary findings under section 361.5, subdivision (c) prior to granting services.3
       As the minors‘ counsel points out, section 388 was amended in 2012 to make
explicit the need for these section 361.5, subdivision (c) findings when services are
sought by way of a petition under section 388. Our conclusion is based on the language
       2
         Section 361.5, subdivision (c), second paragraph, states: ―The court shall not
order reunification‖ for a child subject to subdivision (b)(6) ―unless the court‖ makes the
required findings. Similarly, it states: ―[T]he court shall not order reunification in any
situation described in paragraph (5) of subdivision (b) unless it finds . . . .‖ (§ 361.5,
subd. (c), 3d par.)
       3
         By order of May 15, 2013, we requested supplemental briefing on the following
issue: ―whether the juvenile court was required, prior to granting respondent K.B.‘s
motion for reunification services under former Welfare and Institutions Code section 388,
to make the findings required by Welfare and Institutions Code section 361.5,
subdivision (c) before reunification services can be granted to a parent found to be
subject to Welfare and Institutions Code section 361.5, subdivisions (b)(5) and (b)(6).‖
Mother‘s counsel answered ―Yes‖ to this question.


                                             9
of section 361.5, subdivision (c), rather than on this amendment, which did not become
effective until after the events in question. Our conclusion, however, is consistent with
the Legislature‘s expressed view that the amendment was declarative of existing law.
       The juvenile court failed to observe the restrictions of section 361.5,
subdivision (c) in granting reunification services to Mother. As noted above, the court
was prohibited by subdivision (c) from granting services with respect to S.M., who was
detained under section 300, subdivision (e), unless it found, ―based on competent
testimony, those services are likely to prevent reabuse . . . or that failure to try
reunification will be detrimental to the child because the child is closely and positively
attached to that parent.‖ (§ 361.5, subd. (c), 3d par.) No third party evidence was
provided to the court concerning the nature of the services to be provided to Mother,
much less demonstrating they were likely to prevent reabuse. Nor was there any
evidence of a close and positive attachment with S.M., who was removed from Mother
before he was three months old. Further, the juvenile court did not make, or even
mention, the required finding.
       Similarly, the juvenile court could not grant reunification services with respect to
A.M. unless it made an express finding on clear and convincing evidence that
reunification was in A.M.‘s best interests, taking into consideration the various factors
listed in section 361.5, subdivision (i). Although the juvenile court found changed
circumstances, it made no express finding of best interests under any evidentiary
standard, beyond noting, ―at this stage of the proceedings reunification services for the
mother are something that would very likely result in reunification.‖ Further, there is no
indication the juvenile court considered the factors of subdivision (i).
       While acknowledging the need for findings under section 361.5, subdivision (c),
Mother argues ―any findings the juvenile court may have failed to make can be implied.‖
On the contrary, under Nickolas F., the juvenile court was required to make the necessary
findings expressly. (Nickolas F., supra, 144 Cal.App.4th at p. 107.) As noted above, no
express findings were made.



                                               10
       Mother also argues the juvenile court effectively made the necessary findings
under section 361.5, subdivision (c) because ―there is essentially no difference between a
best interests determination pursuant to section 388 and a best interests determination
pursuant to section 361.5, subdivisions (c) [sic].‖ We cannot agree. Regarding A.M., as
to whom services were denied under section 361.5, subdivision (b)(6), the relevant
subdivision (c) findings were required to be made under a clear and convincing evidence
standard. Section 388 requires only a preponderance of the evidence. (In re
Stephanie M. (1994) 7 Cal.4th 295, 317.) Even if the substance of the findings was the
same, the evidentiary standard was quite different. Further, in making a best interests
determination after a finding under section 361.5, subdivision (b)(6), the juvenile court is
directed by subdivision (i) to consider a specific series of factors that are not necessarily
applicable to an ordinary section 388 determination. Regarding S.M., as to whom
services were denied under section 361.5, subdivision (b)(5), the juvenile court was
required to make the specific finding that ―services are likely to prevent reabuse or
continued neglect of the child or that failure to try reunification will be detrimental to the
child because the child is closely and positively attached to that parent.‖ (§ 361.5,
subd. (c), 3d par.) Neither of these is necessarily required for a best interests finding
under section 388, and, as noted above, the juvenile court made neither finding.
       Even if the necessary findings had been made, we would not have found
substantial evidence to support them. With respect to S.M., as noted, there was no
testimony to suggest that services would prevent Mother either from once again inflicting
abuse, if she was the source of S.M.‘s injuries, or permitting a domestic partner to do so.
As the Agency noted in its dispositional report, there are no services that will prevent
reabuse by a parent who refuses to acknowledge the abuse in the first place. Despite
overwhelming evidence that S.M. had been brutally treated on more than one occasion
and that either she or Father had inflicted the injuries, Mother was unwilling to
acknowledge any source for S.M.‘s injuries. Since Mother knows which of the two of
them must have inflicted the injuries, her refusal amounts to a willful denial of the
injuries themselves. In those circumstances, there is no reason to believe further services


                                              11
will prevent her from inflicting or ignoring the infliction of similar injuries in the future.
For the same reason, there is no evidentiary basis for finding by clear and convincing
evidence that reunification with Mother would be in the best interests of A.M. (See In re
William B. (2008) 163 Cal.App.4th 1220, 1229 [finding no substantial evidence to
support a ―best interests‖ finding in similar circumstances]; In re Ramone R. (2005)
132 Cal.App.4th 1339, 1348–1349 [same].)
       Following oral argument, Mother filed a motion to dismiss supported by a request
for judicial notice, arguing subsequent events had rendered the present appeal moot. We
grant the request and take judicial notice of the April 12, 2013 status review report and
the May 6, 2013 hearing transcript and minute order. Together, these documents
demonstrate the Agency recommended, and the trial court granted, a further six months
of reunification services to Mother following expiration of the period of services
challenged in this appeal.
       Although we have taken judicial notice of the requested documents, we find no
merit in Mother‘s claim that the events reflected in them justify dismissal. For the
reasons discussed above, the juvenile court could not lawfully grant reunification services
to Mother without making the findings required by section 361.5, subdivision (c) on the
basis of an adequate factual record. Neither the motion to dismiss nor the documents of
which we have taken judicial notice suggest, in connection with the most recent grant of
reunification services, that an evidentiary record was created to support the required
findings or the juvenile court even purported to make them.4 Accordingly, there has been
no demonstration that a valid grant of reunification services has occurred. As for
Mother‘s claim the Agency changed its position in recommending further services, the
Agency‘s counsel made clear during the hearing before the juvenile court that the Agency
continued to assert the validity of the position taken on this appeal. The recommendation

       4
         The documents submitted by Mother refer to a set of findings made by the
juvenile court, but these findings were not included in the request for judicial notice. In
any event, there is no indication in the documents actually noticed that these findings
included those required by section 361.5, subdivision (c).


                                              12
of further services was an accommodation of the practical exigencies of the proceedings,
rather than a legal concession.
       Although the expiration of the period of reunification services directly challenged
in this appeal may have rendered it technically moot, we exercise our discretion to rule on
the appeal as one presenting ― ‗important question[s] affecting the public interest‘ that are
‗ ― ‗ ―capable of repetition, yet evading review.‖ ‘ ‖ ‘ ‖ (Brown, Winfield & Canzoneri,
Inc. v. Superior Court (2010) 47 Cal.4th 1233, 1240, fn. 1.)
                                   III. DISPOSITION
       The August 13, 2012 order of the juvenile court granting reunification services to
Mother is reversed. The case is remanded to the juvenile court with directions to enter a
new order setting a permanency planning hearing under section 366.26 as soon as
practicable.




                                                  _________________________
                                                  Margulies, Acting P.J.


We concur:


_________________________
Dondero, J.


_________________________
Banke, J.




                                             13
Filed 7/10/13
                            CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FIRST APPELLATE DISTRICT

                                      DIVISION ONE



In re A.M. et al., Persons Coming Under
the Juvenile Court Law.                             A136436

LAKE COUNTY DEPARTMENT OF                           (Lake County
SOCIAL SERVICES,                                    Super. Ct. Nos. JV320299A,
                                                     JV320299B)
         Plaintiff and Appellant,
v.                                                 ORDER CERTIFYING OPINION FOR
                                                   PUBLICATION
K.B.,
         Defendant and Respondent;                 [NO CHANGE IN JUDGMENT]
A.M. et al.,
         Appellants.



THE COURT:
         The opinion in the above-entitled matter filed on June 19, 2013, was not certified
for publication in the Official Reports. After the court‘s review of requests under
California Rules of Court, rule 8.1120, and good cause established under rule 8.1105, it is
hereby ordered that the opinion should be published in the Official Reports.
Dated:


                                                  ___________________________
                                                  Margulies, J.
Trial Court: Lake County Superior Court

Trial Judge: Hon. Arthur H. Mann

Counsel:

Anita L. Grant, County Counsel and Robert L. Weiss, Deputy County Counsel, for
Plaintiff and Appellant.

Law Offices of Donna Wickham Furth, Donna Furth, under appointment by the Court of
Appeal, for Appellant Minors.

Leslie A. Barry, under appointment by the Court of Appeal, for Defendant and
Respondent.




                                          2